Citation Nr: 0603761	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-07 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for flat feet, with a 
history of leg cramps and shin splints, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased rating for mechanical low 
back pain/myositis, currently rated as 20 percent disabling.  

3.  Entitlement to a temporary total rating based on 
treatment for a service-connected disability requiring 
convalescence, pursuant to 38 C.F.R. § 4.30, for a period 
prior to May 8, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from September 1983 
to September 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  

The issues of entitlement to an evaluation in excess of 30 
percent for flat feet, with a history of leg cramps and shin 
splints, and entitlement to an evaluation in excess of 20 
percent for mechanical low back pain/myositis, will be 
discussed in the remand portion of this decision; these 
issues are remanded to the RO via the Appeals Management 
Center in Washington D.C.  

The issue of entitlement to service connection for arthritis 
of both hands, to include carpel tunnel syndrome with 
Raynaud's disease, was originally developed for appellate 
review; however, service connection for (1) connective tissue 
disease of the right hand, with Raynaud's phenomenon and 
carpel tunnel syndrome, and (2) connective tissue disease of 
the left hand, with Raynaud's phenomenon and carpel tunnel 
syndrome, was ultimately granted by the RO in an April 2004 
rating action.  Therefore, this issue is no longer before the 
Board.  

The Board further observes that in an undated letter from the 
appellant, with attachments comprised of copies of her 
service medical records, from April 1986 to December 1991, VA 
Medical Center outpatient treatment records, from May to 
August 2005, and copies of medical articles on salivary gland 
infections from the Internet, and in a December 2005 Written 
Brief Presentation from the appellant's representative, the 
American Legion, the appellant and her representative raised 
the issue of entitlement to service connection for a 
sublingual gland disorder, to include mouth pain.  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDING OF FACT

Prior to promulgation of a decision by the Board, the 
appellant withdrew her appeal with regard to the issue of 
entitlement to a temporary total rating based on treatment 
for a service-connected disability requiring convalescence, 
pursuant to 38 C.F.R. § 4.30, for a period prior to May 8, 
2003. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of entitlement to a temporary total 
rating based on treatment for a service-connected disability 
requiring convalescence, pursuant to 38 C.F.R. § 4.30, for a 
period prior to May 8, 2003, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).       


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.     

By a January 2000 rating decision, the RO denied the 
appellant's claim of entitlement to a temporary total rating 
based on treatment for a service-connected disability 
requiring convalescence, pursuant to 38 C.F.R. § 4.30.  The 
appellant perfected an appeal in June 2002 as to this issue.  
In a July 2003 supplemental statement of the case (SSOC), the 
RO determined that the appellant was entitled to a temporary 
100 percent evaluation under 38 C.F.R. § 4.30 for 
convalescence following surgery of the service-connected left 
foot, from May 8, 2003 to July 31, 2003.  By the July 2003 
SSOC, the RO also recharacterized the temporary total rating 
issue on appeal as entitlement to a temporary total rating 
based on treatment for a service-connected disability 
requiring convalescence, pursuant to 38 C.F.R. § 4.30, for a 
period prior to May 8, 2003.  However, in a VA Form 9, dated 
and received by the RO in November 2004, the appellant's 
representative withdrew the appellant's claim on appeal 
stating "Please withdraw issue number three, entitlement to 
paragraph 30 benefits prior to May 8, 2003."  The written 
statement from the appellant's representative is sufficient 
to withdraw the pending issue on appeal.  

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of entitlement to a temporary total rating based on treatment 
for a service-connected disability requiring convalescence, 
pursuant to 38 C.F.R. § 4.30, for a period prior to May 8, 
2003.  Hence, the Board finds that the appellant has 
withdrawn her claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to a temporary total rating based on 
treatment for a service-connected disability requiring 
convalescence, pursuant to 38 C.F.R. § 4.30, for a period 
prior to May 8, 2003.  


ORDER

The claim of entitlement to a temporary total rating based on 
treatment for a service-connected disability requiring 
convalescence, pursuant to 38 C.F.R. § 4.30, for a period 
prior to May 8, 2003, is dismissed.  



REMAND

In regard to the appellant's claim for an increased rating 
for flat feet, with a history of leg cramps and shin splints, 
in January 2003, the appellant underwent a VA examination.  
Based on the results of the January 2003 VA examination, the 
RO, in a July 2003 SSOC, increased the disability rating for 
the appellant's service-connected flat feet from 10 percent 
to 30 percent disabling, effective from February 12, 2003.  
The RO also noted that on May 8, 2003, the appellant 
underwent an Austin/McBride bunionectomy, with arthroplasty 
of the left 5th toe.  According to the RO, the appellant 
underwent additional surgery on June 5, 2003, at which time 
painful hardware was removed.  Following the appellant's 
surgeries, the appellant's surgeon predicted a six week 
period of either non-weight bearing or partial weight bearing 
if there were no complications.  Thus, by the July 2003 SSOC, 
the RO determined that the appellant was entitled to a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 for 
convalescence following surgery of the service-connected left 
foot, from May 8, 2003 to July 31, 2003.  According to the 
RO, as additional surgery was required to remove the 
hardware, the period of convalescence was extended until the 
end of the month following the surgery for hardware removal.  
The RO further noted that from August 1, 2003, the 
appellant's 30 percent evaluation would be reinstated.  In 
addition, the RO indicated that a future examination was 
being requested for six months following the surgery to 
determine the actual residuals of the surgery.  However, the 
evidence of record is negative for a subsequent VA 
examination pertinent to the appellant's service-connected 
flat feet, with a history of leg cramps and shin splints.    

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, 
given that the appellant underwent left foot surgery in May 
2003, subsequent to the last VA examination of record, the 
Board concludes that an additional VA examination would 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim on appeal can be 
made.  38 C.F.R. §§ 3.326, 3.327 (2005).

In regard to the appellant's claim of entitlement to an 
evaluation in excess of 20 percent for low back 
pain/myositis, effective September 26, 2003, the rating 
criteria applicable to the disease and injuries of the spine 
under 38 C.F.R. § 4.71a, were amended by VA, including the 
criteria for rating intervertebral disc syndrome and 
lumbosacral strain.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  In this case, the RO correctly advised the appellant 
of the change in the rating criteria in its April 2004 SSOC.  
In addition, in June 2004, a VA examination was conducted in 
order to evaluate the appellant's symptomatology in terms 
pertinent to the rating criteria that were in effect when the 
appellant filed her claim, as well as the amended rating 
criteria.  

In the June 2004 VA examination report, the examining 
physician stated that the appellant had mild to moderate 
percussion tenderness of the lumbosacral spine.  The 
examining physician further indicated that the appellant 
would not cooperate with the lumbosacral spine range of 
motion testing, except for flexion.  In this regard, upon 
flexion of the appellant's lumbosacral spine, the examiner 
noted that low back pain began at 15 degrees, and that the 
appellant could flex an additional 15 degrees in pain before 
stopping due to severe pain.  However, following the physical 
examination, the examiner concluded that the appellant's 
"forward flexion [was] reduced at least 15 degrees by pain 
and probably 45 degrees."  The examiner further concluded 
that given the absence of disc disease on lumbar magnetic 
resonance imaging (MRI), the appellant was capable of 90 
degrees of flexion were she not in pain from facet joint 
disease.  

In light of the above, while the VA examiner from the 
appellant's June 2004 VA examination addressed lumbosacral 
spine range of motion testing, his conclusion is worded in a 
confusing manner and requires clarification.  Specifically, 
the exact measurements for forward flexion are unclear.  
These measurements are relevant because under the revised 
criteria for spinal disabilities, a 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5023, 
5237 (2005).  Thus, the RO must afford the appellant a new 
medical examination.  See also Green, 1 Vet. App. at 121, 
124.  

By an October 2004 rating action, the RO denied the 
appellant's claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  In a VA Form 9, dated and 
received by the RO in November 2004, the appellant's 
representative stated that it was the appellant's contention 
that she was entitled to higher percentages for her service-
connected flat feet and low back disability because they 
rendered her incapable of maintaining and sustaining 
substantial gainful employment.  The Board construes the 
November 2004 statement from the appellant's representative 
as a timely notice of disagreement to the October 2004 rating 
decision which denied the appellant's TDIU claim.  
Accordingly, as this statement is accepted as a timely notice 
of disagreement on this issue, the Board is required to 
remand to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must issue a statement of the 
case to the appellant and her 
representative that addresses entitlement 
to a total disability rating based on 
individual unemployability due to 
service-connected disabilities.  The 
appellant and her representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the October 2004 
rating decision must be filed.  38 C.F.R. 
§ 20.202 (2005).  If the appellant 
perfects the appeal as to the 
aforementioned issue, the case must be 
returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2005).        

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded an 
orthopedic examination conducted by a 
physician to determine the current 
severity of her service-connected flat 
feet and low back disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the January 2003, May 2004, and 
June 2004 VA examination reports; the VA 
operative report showing that in May 
2003, the appellant was diagnosed with 
hallux abducto valgus, left, and 
hammertoe deformity of the left fifth 
toe, and underwent an Austin-McBride 
bunionectomy with arthroplasty and 
proximal phalanx head resection of the 
left fifth toe; and the June 2003 VA 
operative report reflecting that the 
appellant had painful hardware of the 
left foot surgically removed.   

a.  In regard to the appellant's service-
connected flat feet, with a history of 
leg cramps and shin splints, the examiner 
must address the following questions: (1) 
does the appellant experience pain on 
manipulation and use, (2) is there 
tenderness of the plantar surfaces and, 
if so, to what degree, (3) does the 
appellant have marked pronation, (4) is 
there inward displacement and spasm of 
the tendo Achilles on manipulation and, 
if so, to what degree, and (5) are the 
appellant's bilateral foot symptoms 
relieved through the use of orthopedic 
shoes or appliances?

The examiner is further requested to 
indicate whether the appellant has "claw 
foot" (pes cavus) of an acquired nature 
and, if so, whether the condition is 
manifested by marked contraction of the 
plantar fasciae with dropped forefoot, 
all toes hammer toes, marked varus 
deformity, or painful callosities.  The 
examiner must then provide an opinion as 
to whether the service-connected 
manifestations of the appellant's 
bilateral foot disability, including any 
associated tenderness, pain on use, 
weakness, excess fatigability, or 
incoordination, result in an overall 
disability picture which is best equated 
with (1) slight, (2) moderate, (3) 
moderately severe, or (4) severe foot 
injury, and whether either foot is so 
affected by disability that no effective 
function remains other than that which 
would be equally well served by an 
amputation stump and suitable prosthetic 
appliance. (Note that the question is not 
whether amputation would increase 
functioning, but rather whether the 
function that remains is equivalent to or 
less than that which would be obtained by 
an amputation stump and suitable 
prosthesis.)  

b.  In regard to the appellant's service-
connected mechanical low back 
pain/myositis, the examiner must conduct 
a thorough orthopedic examination of the 
lumbosacral spine.  The orthopedic 
examiner must conduct range of motion 
studies on the lumbosacral spine, to 
specifically include forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation.  The examiner must note that 
for VA compensation purposes, unfavorable 
ankylosis is a condition in which the 
entire cervical spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of 
a limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.  

The examiner must first record the range 
of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the degree of motion at which 
such pain begins.

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner must render an 
opinion as to the extent to which the 
appellant experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence 
of muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
back disorder.  The examiner must also 
provide an opinion on whether the 
appellant's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
low back pathology.  In addition, the 
examiner must provide an opinion as to 
whether any demonstrated limitation of 
motion equates to ankylosis of the 
lumbosacral spine.      

A complete rationale for all opinions 
must be provided.  Any report prepared 
must be typed.

3.  The RO must notify the appellant that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
must provide the appellant and her 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
this Board for appellate review.   

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).    



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


